 

Exhibit 10.3

 

 

 

 


EDS 1998 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated Effective as of January 1, 2008

 

 

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

    Page ARTICLE I        ESTABLISHMENT AND PURPOSE   1

1.1

Establishment   1

1.2

Purpose   1       ARTICLE II      DEFINITIONS AND CONSTRUCTION   1

2.1

Definitions   1

2.2

Qualified Plan and Prior Plan References   8

2.3

Gender or Number   8

2.4

Severability   8

2.5

Applicable Law   8

2.6

Contractual Obligations   9

2.7

Compliance with Section 409A   9       ARTICLE III     PARTICIPATION.   9

3.1

Participation   9

3.2

Ineligible Employees 10       ARTICLE IV    TARGETED PENSION LEVEL, SERP BENEFIT
AND PAYMENT 11

4.1

Form of Benefit 11

4.2

Targeted Pension 11

4.3

Targeted Pension Reduced At Early Retirement 12

4.4

Targeted Pension At Late Retirement 12

4.5

SERP Benefits at Normal Retirement 12

4.6

SERP Benefit at Early Retirement 13

4.7

SERP Benefit at Late Retirement 13

4.8

Payment 14

4.9

Death Benefit 15

4.10

Beneficiaries 17

4.11

Adjustment to Benefit Payments 17

4.12

Reduction, Suspension or Elimination of Benefits 18

4.13

Additional Years of Credited Service or Age 18

4.14

Contingent Rights 18

4.15

Continued Employment and Reemployment of Participant Receiving or Having
Received Benefits 19

 

    ARTICLE VI    ADMINISTRATION 19

5.1

Administration 19

5.2

Finality of Determination 19

5.3

Expenses 19

 

    ARTICLE VII    MERGER, AMENDMENT, AND TERMINATION 19

6.1

Merger, Consolidation or Acquisition 19

6.2

Amendment and Termination 19       ARTICLE VIII    MISCELLANEOUS PROVISIONS 20

7.1

Funding 20

7.2

Tax Withholding 20

7.3

Other Plans 20

7.4

Anti-assignment and Nontransferability 21      

 

 

 

 

i

 

--------------------------------------------------------------------------------

                                                                          

                                                                             



EDS 1998 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

ARTICLE I

ESTABLISHMENT AND PURPOSE

 

1.1       Establishment and Restatement.  The Company previously established the
EDS 1998 Supplemental Executive Retirement Plan (the "EDS 1998 SERP") effective
July, 1998.  The EDS 1998 SERP is intended to provide supplemental executive
retirement plan benefits ("SERP Benefits") in accordance with the provisions
hereof for certain Employees of the Employer whose benefits under the EDS
Retirement Plan (the "Qualified Plan") are considered to be inadequate.  The EDS
Compensation and Benefits Committee hereby amends and restates this EDS 1998
SERP in its entirety effective January 1, 2008, except where specifically
provided otherwise.

1.2       Purpose.  This non‑qualified EDS 1998 SERP will be subject to
amendment or termination at any time.  The EDS 1998 SERP was established as an
unfunded, non‑tax‑qualified mechanism which may be used to enhance the
Employer's ability to retain the services of certain Employees.  The EDS 1998
SERP was intended to be an unfunded plan for a select group of management or
highly compensated employees as defined in Section 201(2) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA").

The EDS 1998 SERP has been designed to provide SERP Benefits for Employees who,
on or after July 1, 1998, attain Early Retirement, Normal Retirement or Late
Retirement pursuant to the terms and conditions herein.  The Targeted Pension is
a single life pension annuity calculated upon  a different formula from the
Qualified Plan formulas and upon the assumption that every Employee has never
married, and that every Employee has elected to receive both the SERP Benefit
and the Qualified Plan Benefit in the form of a single life annuity.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

2.1       Definitions.  Whenever the following terms are used in this EDS 1998
SERP, they shall have the meanings set forth below unless the context otherwise
requires, and when the defined meaning is intended herein, the first letter of
each word comprising the term will be capitalized.

(a)        Actuarially Equivalent means a benefit of equivalent value to the
SERP Benefit, the Targeted Pension or the Targeted Pension Reduced At Early
Retirement, determined on the basis of the following interest and mortality
assumptions:

 (i)        For purposes of calculating any form of benefit other than a lump
sum, the mortality and interest rate assumptions shall be (A) a unisex mortality
table derived from the 1994 Group Annuity Reserving Table assuming a group that
is 50 percent male with female beneficiaries and 50 percent female with male
beneficiaries; and (B) an interest rate of 7.5% per annum.

 

 

 

1

 

--------------------------------------------------------------------------------

                                                                          

 

 

(ii)        For purposes of calculating a lump sum, the mortality and interest
assumptions shall be (A) the mortality table published in Rev. Rul. 95‑6 or such
other mortality table as may be published from time to time pursuant to Code
section 417(e) and the regulations promulgated thereunder; and (B) the annual
interest rate on 30‑year Treasury securities as of the second calendar month
preceding the first day of the Plan Year that contains the date as of which
benefit payments commence.

(b)       Beneficiary means the person or fiduciary designated by a Participant,
pursuant to Section 4.10 (Beneficiaries) hereof, to receive his or her SERP
Death Benefit, if any, in the event of his or her death.  The term "Beneficiary"
shall also mean the person or fiduciary to whom any benefit is otherwise payable
on account of the death of a Participant.  A person entitled to any benefit,
including any death benefit, pursuant to the terms of a QDRO shall be treated as
a Beneficiary with respect to such benefit payable pursuant thereto.

(c)        Benefit Commencement Date means, subject to Section 4.8(a), the first
day of the calendar month following the later to occur of (i) the date on which
the Participant Separates from Service, (ii) the date on which the Participant
attains age 65 (or, if earlier, the date on which the Participant first attains
his or her Earliest Potential Retirement Age), or (iii) December 31, 2007. 

(d)       Cause shall mean (i) dishonesty by an Employee which results in
substantial personal enrichment at the expense of the Company or (ii)
demonstratively willful repeated violations of the Employee's obligations to the
Company which are intended to result and do result in material injury to the
Company.  In the event the Company terminates an Employee for Cause, the Company
shall so notify the Employee of that fact in writing at the time of the
termination, specifying the acts or conduct claimed to constitute such Cause.

(e)        Chairman shall mean the Office of the Chairman of the Board of
Directors of EDS.

(f)        Code means the Internal Revenue Code of 1986, as amended.

(g)       Company means Electronic Data Systems Corporation, a Delaware
corporation, or its successor.

(h)       Controlled Group Member means a company which is a member of a
controlled group of companies, a group of trades or businesses under common
control or an affiliated service group as defined, respectively, in Code
Sections 414(b), (c) and (m), of which the Company is also a member, and any
other entity required to be aggregated with the Company pursuant to Code Section
414(o).

(i)        Covered Compensation means the average of the Social Security Taxable
Wage Bases for the 35 calendar years ending with the calendar year in which the
Employee attains Social Security Retirement Age.  In determining an Employee's
Covered Compensation for any Plan Year, it is assumed that the Social Security
Taxable Wage Base in effect at the beginning of the Plan Year will remain the
same for all future years.

 

 

2

 

--------------------------------------------------------------------------------

                                                                          

 

(i)        An Employee's Covered Compensation for a Plan Year beginning before
the 35‑year period described in this subsection is the Social Security Taxable
Wage Base in effect as of the beginning of the Plan Year.  An Employee's Covered
Compensation for a Plan Year ending after the 35‑year period described in this
subsection is the Covered Compensation for the Plan Year in which the Employee
attains Social Security Retirement Age.

(ii)        An Employee's Covered Compensation shall be automatically adjusted
each Plan Year in accordance with tables published by the Internal Revenue
Service pursuant to Treas. Reg. § 1.401(l)‑1(c)(7).

(iii)       For purposes of determining the Targeted Pension and the Targeted
Pension Reduced At Early Retirement, as determined in accordance with Article IV
of this EDS 1998 SERP, Covered Compensation is frozen at the date of the
Employee's actual retirement.

(j)         Earliest Potential Retirement Age means, for any Employee, such
Employee's age when he or she has (i) attained age fifty‑five (55),
(ii) completed five years of Credited Service for Vesting (as defined in the
Qualified Plan), and (iii) age and years of Credited Service for Vesting that
total a sum equal to or greater than seventy (70).

(k)        Early Retirement shall mean retirement by an Employee who satisfies
the eligibility requirements of Article III and retires on his or her Early
Retirement Date.

(l)         Early Retirement Date shall be a date which is the first day of a
month, on or after the Employee has attained his or her Earliest Potential
Retirement Age, but before the Employee has reached his or her Normal Retirement
Age.

Before a date may be treated as an Early Retirement Date, the Participant must
give the Plan Administrator six months notice of his or her intent to take Early
Retirement.   If an Employee who has notified the Plan Administrator of his or
her intention to take Early Retirement decides to rescind his or her election to
retire early prior to any commencement of SERP Benefits, he or she must again
provide the Plan Administrator with six months notice of his or her intent to
take Early Retirement.  Notwithstanding anything to the contrary herein, the
Plan Administrator may waive the six month notice requirement. 

(m)       Earnings means Earnings, as defined in the Qualified Plan or the Prior
Plan, as applicable, at the time of determination, without regard to any
limitations thereto imposed by the Code, provided that for purposes of this EDS
1998 SERP, such Earnings shall be determined on a calendar month basis using the
Company's payroll records for each calendar month during a Plan Year. 

 

 

 

 

3

 

--------------------------------------------------------------------------------

                                                                          

 

(n)        EDS Compensation and Benefits Committee means the Compensation and
Benefits Committee of the EDS Board of Directors.

(o)        Effective Date shall be July 1, 1998.

(p)        Employee means any member of a select group of management or highly
compensated employees of the Employer who are employed in the United States.

(q)        Employer means the Company and such other employers that have adopted
the Qualified Plan or as otherwise authorized by the EDS Compensation and
Benefits Committee, as listed on Schedule B.

                        (r)        Final Average FICA Compensation means the
average of an Employee's annual earnings up to the Social Security Taxable Wage
Base from the Employer, any Controlled Group Member that is not a participating
Employer in the Qualified Plan and any Non-US Subsidiary Company for the three
consecutive complete calendar year period coincident with or immediately
preceding the year the Employee retires hereunder.

If an Employee's entire period of employment with the Employer is less than
three consecutive calendar years, the Employee's Final Average FICA Compensation
shall be determined by dividing the total earnings, as reported for purposes of
FICA, received by the Employee from the Employer by the Employee's entire period
of employment (including fractional years), provided, however, that the year in
which the Employee terminates employment shall be included in the calculation
only if such year is the only year during which the Employee is employed.

In determining an Employee's Final Average FICA Compensation within this
subsection, annual earnings in any year in excess of the Social Security Taxable
Wage Base in effect at the beginning of such year shall not be taken into
account.

(s)        Final Average Earnings means the average of the Employee's Earnings
during the highest consecutive sixty (60) calendar months out of the consecutive
one hundred twenty (120) calendar months through the calendar month in which the
Employee retires under the EDS 1998 SERP; or if the Employee's period of Service
is less than sixty (60) calendar months, then Final Average Earnings means the
average of the Employee's Earnings over his or her entire period of employment.

(t)        Integration Level means the lesser of an Employee's Final Average
FICA Compensation or Covered Compensation determined as of the date the Employee
retires hereunder but in no case greater than the Social Security Taxable Wage
Base in effect on the first day of the Plan Year within which the Employee
retires hereunder.

(t)         Late Retirement means retirement by an Employee who satisfies the
eligibility requirements of Article III and retires on his or her Late
Retirement Date.

 (v)       Late Retirement Date shall be a specified date occurring on the first
day of a month after the Employee's Normal Retirement Date.

 

 

4

 

--------------------------------------------------------------------------------

                                                                          

 

(w)        Normal Retirement shall mean retirement by an Employee who satisfies
the SERP Benefit eligibility requirements of Article III and retires on the
Employees' Normal Retirement Date.

(x)         Normal Retirement Age means age sixty‑five (65).

(y)         Normal Retirement Date shall be a date which is the first day of the
month that falls on or immediately after the date on which the Employee shall
have attained his or her Normal Retirement Age.

(z)         Offset Reduction Percentage is defined in Section 4.3 (Targeted
Pension Reduced At Early Retirement).

(aa)       Participant means an Employee who has retired under the EDS 1998 SERP
and is eligible to participate pursuant to Section 3.1 (Participation) hereof
and is not ineligible to participate pursuant to Section 3.2 (Ineligible
Employees).

(bb)       Plan Administrator is defined in Section 5.1 (Administration).

(cc)       Plan Year means the six‑month period commencing July 1, 1998;
provided, however, that effective January 1, 1999, Plan Year shall mean the
calendar year.

(dd)      Prior Plan means the EDS Retirement Plan, as adopted by the Company
and as in effect prior to July 1, 1998.

(ee)       Qualified Death Benefit means the Death Benefit, as defined in the
Qualified Plan, provided under the Qualified Plan.

(ff)        QDRO means a "domestic relations order" as defined in Code
Section 414(p)(1)(B).

(gg)       Qualified Plan means the EDS Retirement Plan, as adopted by the
Company and as in effect after June 30, 1998.

(hh)      Qualified Plan Benefit shall mean the hypothetical single life annuity
benefit that would be payable to the Participant monthly from the Qualified
Plan, assuming the Participant was never married and has no court order
affecting his or her benefit, as further discussed below.

For purposes of the EDS 1998 SERP, any reductions in the benefits payable from
the Qualified Plan because the Participant may have actually elected to receive
his or her benefit in a different form, because the benefit may be reduced on
account of amounts which may be payable or are being paid to an alternate payee
pursuant to a QDRO, because the Participant may have made one or more choice
elections pursuant to Section 5.8 of the Qualified Plan, or because the
Participant is also eligible to receive  benefits from a pension plan offered by
a Non‑US Employer (as defined in the Qualified Plan) shall be ignored when
computing the SERP Benefit, and shall not affect the 

 

 

5

 

--------------------------------------------------------------------------------

                                                                          

 

amount of a Participant's Qualified Plan Benefit.  Under no circumstances shall
the payment of any benefit to an alternate payee pursuant to a QDRO work to
increase or decrease any SERP Benefit to an amount other than that which would
be payable hereunder if there were not a benefit payable to such alternate
payee.  Subject to the foregoing, the Qualified Plan Benefit is to be calculated
pursuant to the pension benefit computation formulas of the Qualified Plan, as
such formulas are in effect either (a) at the time of the Participant's
retirement under the EDS 1998 SERP, or (b) at the Participant's death, in the
event of the Participant's death before his or her retirement under the EDS 1998
SERP, provided such Participant had attained his or her Earliest Potential
Retirement Age on or before his or her death, and as they may be in effect from
time to time thereafter to the extent they would be determinative of the
Qualified Plan Benefit that could be payable from time to time to the
Participant or his or her spouse.

(ii)         Restoration Death Benefit means the Death Benefit, as defined in
the Restoration Plan, provided under the Restoration Plan.

(jj)         Restoration Plan means the EDS Benefit Restoration Plan.

(kk)       Retirement Date means the Participant's Early Retirement Date, Normal
Retirement Date or the Late Retirement Date as the case may be.

(ll)         Section 409A means Section 409A of the Code and any regulations or
other guidance promulgated thereunder.

(mm)    Separation from Service, Separates from Service and Separated from
Service  are intended to have the same meaning as the terms are defined and
determined under Treasury Regulation Section 1.409A-1(h)(1) provided that a
Participant who transfers his or her employment to a Controlled Group Member
shall not have a Separation from Service.  This EDS 1998 SERP shall use the
fifty percent (50%) or greater ownership threshold provided under Treasury
Regulation Section 1.409A-1(h)(3) in determining whether a Participant
"Separates from Service" under this Section 2.1(mm) and the term "Controlled
Group Member" shall only include for such purposes a member of a controlled
group of corporations under Code Section 414(b) or of a group of trades or
businesses under common control under Code Section 414(c) of which the Company
is also a member.  A Separation from Service is effective on the date on which
the Participant and the Company or Participating Employer, as the case may be,
first reasonably anticipate that either no further services or the 80% or
greater reduction in the level of services provided by Treasury Regulation
Section 1.409A-1(h)(1)(ii) will be performed by the Participant for the Company
or Participating Employer.

(nn)      SERP Death Benefit is defined in Section 4.9 (Death Benefit).

(oo)      Social Security Retirement Age means age 65 for Participants born
before 1938, age 66 for Participants born after 1937 and prior to 1955 and age
67 for Participants born after 1954.

 

 

 

6

 

--------------------------------------------------------------------------------

                                                                          

 

(pp)      Social Security Taxable Wage Base means the contribution and benefit
base in effect under Section 230 of the Social Security Act as of the first day
in each Plan Year.

(qq)      Specified Employee shall, for the period described in the last
sentence of this paragraph, mean a Participant who at any time during the
12-month period ending on the immediately preceding December 31 (the
"Determination Period") met the definition of "key employee" as defined and
determined under Internal Revenue Code Section 416(i) and the regulations
thereunder because the Participant was: (i) an officer of the Company or a
Controlled Group Member with Key Employee Compensation of at least $130,000 (as
adjusted pursuant to Code Section 416(i)(1)(A)); (ii) a 5% owner of the Company;
or (iii) a 1% owner of the Company with Key Employee Compensation of at least
$150,000.  For purposes of (i) above, only an employee of the Company or a
Controlled Group Member who, based solely on the nature of his or her respective
duties, was an officer of the Company or a Controlled Group Member during the
Determination Period and whose Key Employee Compensation during the
Determination Period, when ranked with all other such officers of the Company
and Controlled Group Members, was one of the fifty highest compensated officers
during the Determination Period, shall be considered an officer of the Company
or a Controlled Group Member, as the case may be, during such Determination
Period.  If a Participant was a key employee during a Determination Period
pursuant to the foregoing provisions, the Participant shall be considered a
"Specified Employee" for the 12‑month period commencing on the April 1
immediately following such Determination Period provided that (A) each
Participant who was a key employee during the Determination Period ended
December 31, 2004 shall be considered a "Specified Employee" for the period
January 1, 2005 through March 31, 2006 and (B) for the period January 1, 2005
through March 31, 2006 only, the "key employees" for the Determination Period
ended December 31, 2004 shall include both (I) the fifty highest compensated
officers of just the Company and (II) the fifty highest compensated officers of
the Company and its Controlled Group Members on an aggregate basis. 

For purposes of this Section 2.1(qq), the determination of which Participants
are "key employees" pursuant to the preceding paragraph shall, in accordance
with Treasury Regulation Section 1.415(c)-2(g)(5)(ii), be made by excluding all
compensation of employees of the Company and its Controlled Group Members who
were "nonresident aliens" (as such term is defined in Treasury Regulation
Section 1.409A-1(j)) during the applicable Determination Period provided that
such exclusion is made in all of the Company's and its Control Group Members'
other nonqualified deferred compensation plans and arrangements that are subject
to Section 409A.  In addition, for purposes of this Section 2.1(qq), the term
"Key Employee Compensation" means, in accordance with Treasury Regulation
Section 1.415(c)-2(d)(4), compensation received from the Company and any
Controlled Group Members that is required to be reported under Code Sections
6041, 6051 and  6052 (i.e. Box 1 compensation) but, except as provided in the
immediately preceding sentence, determined without regard to any rules that
limit remuneration included in wages based on the nature or location of the
employment or the services performed, increased by amounts excluded from
compensation in lieu of benefits under a cash or deferred arrangement under Code
Section 401(k), a cafeteria plan under Code Section 125 or a salary reduction
agreement under Code Section 132(f)(4).  The term "Controlled Group Member" for
purposes of this Section 2.1(51) shall only include a member of a controlled
group of corporations under Code Section 414(b) or of a group of trades or
businesses under common control under Code Section 414(c) of which the Company
is also a member.

 

 

7

 

--------------------------------------------------------------------------------

                                                                          

 

(rr)       Targeted Pension, sometimes hereinafter called Targeted Pension At
Normal Retirement, is a single life pension annuity, calculated in accordance
with Section 4.2 (Targeted Pension), that could be payable monthly from the
Qualified Plan, the Restoration Plan and the EDS 1998 SERP, to an Employee who
retires on his or her Normal Retirement Date under the assumptions that the
Employee was never married, has no outstanding QDROs affecting his or her
Qualified Plan Benefit, had never made a choice election pursuant to Section 5.8
of the Qualified Plan and elects to receive his or her Qualified Plan Benefit as
a single life annuity.

(ss)      Targeted Pension Reduced At Early Retirement is a Participant's
Targeted Pension, reduced in accordance with Section 4.3 (Targeted Pension
Reduced At Early Retirement). 

(tt)       Targeted Pension At Late Retirement is a Participant's Targeted
Pension, adjusted as provided in Section 4.4 (Targeted Pension At Late
Retirement).

(uu)    Years of Credited Service shall mean the sum of (i) number of years of
Credited Benefit Service, as defined under the Prior Plan, with respect to any
Service, as defined under the Prior Plan,  prior to July 1, 1998, plus (ii)  any
periods of Service, as defined in the Qualified Plan, on or after July 1, 1998,
but excluding the following periods of Service:  (A) any period of Service prior
to the Participant's attainment of age 18; (B) any period of Service that would
be disregarded pursuant to the provisions of Section 3.4 (Break‑in‑Service) of
the Qualified Plan; (C) any period of Service for a Non‑US Subsidiary Company,
as defined in the Qualified Plan (a "Non-US Subsidiary Company"), during which
the Participant accrued benefits under another employer‑approved plan; (D) any
period of Service with a Controlled Group Member, as defined in the Qualified
Plan, that is not an Employer, except to the extent otherwise provided in a
schedule to this Plan; (E) any period of Service for an Employer prior to the
effective date of the Employer's adoption of the Plan; and (F) any period of
Disability Leave of Absence, as defined in the Qualified Plan.

2.2       Qualified Plan and Prior Plan References.  Any references herein to
the Qualified Plan or the Prior Plan shall refer to the provisions of the EDS
Retirement Plan as in effect on any date of determination, as applicable.

2.3       Gender or Number.  Except when otherwise indicated by the context, any
reference to the masculine gender shall also include the feminine gender, or
vice versa, and the definition of any term in the singular shall also include
the plural, or vice versa.

2.4       Severability.  In the event that any provision of the EDS 1998 SERP
shall be held invalid or illegal for any reason, any illegality or invalidity
shall not affect the remaining parts of the EDS 1998 SERP, but the EDS 1998 SERP
shall be construed and enforced as if the illegal or invalid provision had never
been inserted.  The EDS Compensation and Benefits Committee shall have the right
and opportunity to correct and remedy such questions of illegality or invalidity
by amendment as provided herein.

2.5       Applicable Law.  To the extent not controlled by the laws of the
United States of America, this EDS 1998 SERP shall be governed and construed in
accordance with the laws of the State of Texas.

 

 

8

 

--------------------------------------------------------------------------------

                                                                          

 

2.6       Contractual Obligations.  The EDS 1998 SERP is not an employment
contract.  It does not give to any person any rights to continued employment
with the Employer.  The EDS 1998 SERP does not give any person any rights to
gain or to maintain eligibility to participate in the EDS 1998 SERP at his or
her Retirement Date or any other date.  All Employees remain subject at all
times to change of responsibility level, including, but not limited to, change
of job, change of salary, transfer, discipline, layoff, discharge and any other
change of employment status without regard for the impact that any change in
employment status might have upon an Employee's eligibility to be a Participant
in the EDS 1998 SERP.

2.7       Compliance with Section 409A.  To the extent applicable, it is
intended that this Plan comply with the provisions of Section 409A.  This Plan
shall be administered in a manner consistent with this intent, and any provision
that would cause the Plan to fail to satisfy Section 409A shall have no force
and effect until amended to comply with Section 409A (which amendment may be
retroactive to the extent permitted by Section 409A and may be made by the
Company without the consent of the affected Participants). 

                                                                             

ARTICLE III

PARTICIPATION

3.1       Participation.  After the Effective Date, the requirements of this
Section 3.1 must be simultaneously satisfied by any Employee in the month prior
to his or her Retirement Date.  The Employee must:

(a)        be designated as a Participant by the Compensation and Benefits
Committee, which designation is reflected on the attached Schedule "A," as
amended from time to time;

(b)        be in the active employment of the Company, a Controlled Group Member
or a Non-US Subsidiary Company immediately prior to his or her Retirement Date
or have been involuntarily terminated other than for Cause at any time after
February 3, 2004 and prior to his or her Retirement Date;

(c)        be a participant in the Qualified Plan who is eligible for an Early,
Normal, Late Retirement or Deferred Terminated Vested Benefit under the
Qualified Plan; and

(d)       have executed any non‑compete or nondisclosure agreement, or such
other agreements or documents, that the Plan Administrator may require as a
condition for eligibility to receive a SERP Benefit.

(e)        Notwithstanding anything herein to the contrary, with respect to any
Employee to whom additional Years of Credited Service or age are granted or
whose SERP Benefit is otherwise adjusted pursuant to Section 4.12 (Additional
Years of Credited Service or Age), the Chairman may waive any of the conditions
listed in this Section 3.1; provided, however, that, subject to Section 4.14
(Continued Employment and Reemployment of Participant Receiving or Having
Received Benefits), no SERP Benefit shall be payable to any Employee unless the
Employee Separates from Service.

 

 

9

 

--------------------------------------------------------------------------------

                                                                          

 

3.2       Ineligible Employees. 

(a)        No person who has retired from the Employer prior to the Effective
Date shall be eligible to be a Participant in the EDS 1998 SERP and receive a
SERP Benefit.

(b)       No Participant shall vest in a  SERP Benefit until his or her
Retirement Date.  A SERP Benefit shall be available to any Employee as a
deferred vested benefit only in the event  that a Participant who meets the
conditions of Section 3.1 (Participation) is not yet eligible to commence
receipt of benefits under Section 4.8 (Payment) because he or she has not yet
reached his or her Benefit Commencement Date.  No Employee or former Employee
may grow into eligibility for a SERP Benefit while a retiree under the Qualified
Plan nor while on leave of absence, long‑term disability, layoff or any other
type of inactive status, except to the extent otherwise provided on Schedule A.

(c)        Notwithstanding an Employee's satisfaction of the requirements for
participation herein, such Employee or his or her eligible spouse may
nevertheless be deemed to be ineligible to participate or to continue to
participate in the EDS 1998 SERP and be denied benefits hereunder if, upon
consideration of the facts and circumstances and any advice or recommendation of
the Employer, the EDS Compensation and Benefits Committee finds that such
Employee's employment has been terminated for Cause or, following such
Employee's termination of employment, such Employee has:

(i)         violated any material written Employer policies, or

(ii)        directly or indirectly competed against the Employer (where indirect
competition could include, but not be limited to, the Employee's having worked
for or with others who compete against the Employer or do work that the Employer
may otherwise have had the opportunity to compete for), or

(iii)       committed a felony or other major offense, or

(iv)       taken an action, or has failed to act in such a way, that is
considered inimical or detrimental to the best interests of the Employer.

 

 

10

 

--------------------------------------------------------------------------------

                                                                          

 

 

ARTICLE IV

TARGETED PENSION LEVEL,

SERP BENEFIT AND PAYMENT

4.1       Form of Benefit. 

 (a)       The EDS 1998 SERP has been created to provide certain Employees with
a specified level of single life pension annuity benefits.  The Targeted Pension
is to be calculated in accordance with Section 4.2 (Targeted Pension) hereof, on
the assumption that the Employee retires on his or her Normal Retirement Date
with a single life annuity.

(b)        The Targeted Pension Reduced At Early Retirement, calculated in
accordance with Section 4.3 (Targeted Pension Reduced At Early Retirement) is
also a single life pension annuity benefit but it is a reduced form of the
Targeted Pension since it is payable before Normal Retirement Age.  An Employee
retiring on his or her Late Retirement Date shall receive a single life pension
annuity benefit equal to a Targeted Pension At Late Retirement, calculated in
accordance with Section 4.4 (Targeted Pension At Late Retirement) hereof.

(c)        Notwithstanding anything herein to the contrary, the amount of any
SERP Benefit payable hereunder shall be limited, if and as necessary, so that
the sum of (A) all supplemental retirement plan benefits (including, but not
limited to any SERP Benefit hereunder) and (B) all benefits from a qualified
defined benefit plan, together with any non‑qualified benefits that are based
upon a qualified plan's defined benefit formulas,  and all benefits from a
pension plan offered by a Non‑US Subsidiary Company that are payable to the
Participant (in respect of service to all Controlled Group Members and all
Non-US Subsidiary Companies) shall not exceed the Participant's Targeted
Pension, under the assumption that all of the Participant's pensionable service
to all Controlled Group Members and all Non-US Subsidiary Companies had been
rendered, instead, to the Company alone.

4.2       Targeted Pension.  The Targeted Pension, which shall be payable to an
Employee who commences receipt of his or her Qualified Plan Benefit as a Normal
Retirement Benefit under the Qualified Plan, shall be equal to:

(a) multiplied by (b) where (a) and (b) are as follows:

(a)        is a fraction the numerator of which is equal to the Participant's
Years of Credited Service (not to exceed 30), and the denominator of which is
30; and

(b)        is equal to (1) minus (2), where (1) and (2) are as follows:

(1)        is 55 percent of the Participant's Final Average Earnings; and

(2)        is 19.5 percent of the Participant's Final Average Earnings not
in excess of the Participant's Integration Level.

 

11

 

--------------------------------------------------------------------------------

                                                                          

 

4.3       Targeted Pension Reduced At Early Retirement.  When an Employee
retires early with SERP Benefit eligibility and commences receipt of his or her
Qualified Plan Benefit as an Early Retirement Benefit under the Qualified Plan,
the first step in the computational process that must be followed to determine
the single life annuity benefit herein called the Targeted Pension Reduced At
Early Retirement is to calculate the Targeted Pension that would be payable at
the Employee's Normal Retirement Age in accordance with Section 4.2 (Targeted
Pension) hereof, with the Employee's service and compensation history with the
Employer to the Early Retirement Date being treated as if it were a service and
compensation history to Normal Retirement Date, and by reducing the amount
determined under Section 4.2(b)(1) above by 4% for each year, and a prorata
fraction thereof for any portion of a year, that the Employee's Early Retirement
Date is earlier than the Employee's attainment of age 62.  In addition, the
percentage specified in Section 4.2(b)(2) above shall be multiplied by the
Offset Reduction Percentage in accordance with the following table for each
year, and a prorata fraction thereof for any portion of a year (determined based
on number of completed months), that the Employee's Early Retirement Date is
earlier than the Employee's attainment of age 62; provided, however, that before
the above described reductions are applied to determine the Targeted Pension
Reduced At Early Retirement, the Targeted Pension will have been computed and
capped, if necessary, as provided in Section 4.2, based upon the service, salary
and bonus history that the Employee has as of his or her Early Retirement Date.

Age of Retirement

61

60

59

58

57

56

55

Offset Reduction Percentage

.93333

.86667

.80000

.73333

.66667

.63333

.60000

4.4       Targeted Pension At Late Retirement.  When an Employee retires late
with SERP Benefit eligibility and commences receipt of his or her Qualified Plan
Benefit as a Late Retirement Benefit under the Qualified Plan, the computational
methodology of Section 4.2 (Targeted Pension) hereof shall be used to calculate
the single life annuity benefit called the Targeted Pension At Late Retirement
recognizing that the Employee is retiring under the EDS 1998 SERP on his or her
Late Retirement Date with his or her Targeted Pension based upon his or her
service and compensation history with the Employer to the Late Retirement Date
instead of to the Normal Retirement Date.  Accordingly, the Targeted Pension At
Late Retirement is computed pursuant to Section 4.2 with the sole substitution
being the use of Late Retirement for each reference to Normal Retirement.

4.5       SERP Benefits at Normal Retirement. The SERP Benefit payable, if any,
to a Participant who commences receipt of his or her Qualified Plan Benefit as a
Normal Retirement Benefit under the Qualified Plan shall be a SERP Benefit at
Normal Retirement.  Such SERP Benefit  at Normal Retirement is a single life
pension annuity that would be payable on the first of each month, beginning on
the Employee's Benefit Commencement Date, and continuing monthly thereafter for
the remainder of the Employee's lifetime.  The SERP Benefit at Normal Retirement
shall be payable in a monthly amount equal to one‑twelfth of the single life
pension annuity benefit, calculated as follows (but not less than zero):

 

 

12

 

--------------------------------------------------------------------------------

                                                                          

 

Targeted Pension At Normal Retirement

(LESS)            (a)        the single life option of the Qualified Plan
Benefit payable as of the Employee's Benefit Commencement Date, and

                        (b)        the single life option of the Restoration
Plan benefit payable commencing at Normal Retirement.

4.6       SERP Benefit at Early Retirement.  The SERP Benefit payable, if any,
to a Participant who commences receipt of his or her Qualified Plan Benefit as a
Normal Retirement Benefit under the Qualified Plan shall be a SERP Benefit at
Early Retirement.  Such SERP Benefit at Early Retirement is a single life
pension annuity that would be payable on the first of each month, beginning on
the Employee's Benefit Commencement Date, and continuing monthly thereafter for
the remainder of the Employee's lifetime.  The SERP Benefit at Early Retirement
shall be payable in a monthly amount equal to one‑twelfth of the single life
pension annuity benefit, calculated as follows (but not less than zero):

Targeted Pension Reduced At Early Retirement

(LESS)            (a)        the single life option of the Qualified Plan
Benefit payable as of the Employee's Benefit Commencement Date, and 

                        (b)        the single life option of the Restoration
Plan benefit payable commencing at Early Retirement.

4.7       SERP Benefit at Late Retirement.  The SERP Benefit payable, if any, to
a Participant who commences receipt of his or her Qualified Plan Benefit as a
Late Retirement Benefit under the Qualified Plan shall be a SERP Benefit at Late
Retirement.  Such SERP Benefit  at Late Retirement is a single life pension
annuity that would be payable on the first of each month, beginning on the
Employee's Benefit Commencement Date, and continuing monthly thereafter for the
remainder of the Employee's lifetime.  The SERP Benefit at Late Retirement shall
be payable in a monthly amount equal to one‑twelfth of the single life pension
annuity benefit, calculated as follows (but not less than zero):

Targeted Pension at Late Retirement

(LESS)            (a)        the single life option of the Qualified Plan
Benefit payable as of the Employee's Benefit Commencement Date, and

                        (b)        the single life option of the Restoration
Plan benefit payable commencing at Late Retirement.

 

13

 

--------------------------------------------------------------------------------

                                                                          

 

4.8       Payment. 

(a)        Payment of a SERP Benefit will, subject to Section 4.8(e), commence
on the Participant's Benefit Commencement Date.   Notwithstanding the preceding
sentence, if a Participant is a Specified Employee on the date of the
Participant's Separation from Service, payment of the Participant's SERP Benefit
shall not commence under this Section 4.8(a) until the later of (i) the
Participant's Benefit Commencement Date or (ii) subject to Section 4.8(e), the
first day of the seventh (7th) calendar month following the calendar month in
which the Participant Separates from Service (provided that if the Participant
dies prior to such first day of the seventh calendar month and a survivor SERP
Benefit is payable to the Participant's spouse, such survivor SERP Death Benefit
shall, subject to Section 4.8(e), commence on the first day of the calendar
month after the Plan Administrator receives notice of the Participant's death). 
In the event the payment date in (ii) applies, (A) the SERP Benefit payments
that the Participant would otherwise have received had payments started on the
Benefit Commencement Date shall be accumulated and, subject to Section 4.8(e),
paid to the Participant in a single lump sum payment on the date set forth in
(ii) (unless the Participant dies prior to such first day of the seventh
calendar month, in which case the lump sum shall, subject to Section 4.8(e), be
paid to the Participant's Beneficiary on the first day of the calendar month
after the Plan Administrator receives notice of the Participant's death) and
(B) such lump sum payment shall be increased for earnings at the prorated annual
rate of 7.5% for the period beginning on the Participant's Benefit Commencement
Date and continuing through the date on which the lump sum payment is made to
the Participant or the Participant's Beneficiary.

(b)        Participants shall be given the right to elect under this EDS 1998
SERP to receive any Actuarially Equivalent form of life annuity that may be
elected under the Qualified Plan other than the Level Income Benefit.  Payments
under the elected form shall be Actuarially Equivalent to a single life annuity
form.  All such elections shall be made separately under this EDS 1998 SERP in
accordance with procedures adopted and on a form provided by the Plan
Administrator.  A Participant who has Separated from Service but has not yet
commenced payment of his or her SERP Benefit may change his or her prior payment
election only in accordance with procedures adopted and on a form provided by
the Plan Administrator.  In the event that a Participant is also eligible to
receive a Restoration Benefit, then his or her election under this EDS 1998 SERP
will also control the distribution of his or her Restoration Benefit.  If a
Participant fails to elect the form of annuity available under this Section
4.8(b) prior to the Participant's Benefit Commencement Date, the Participant's
SERP Benefit shall be paid in the form of the Single Life Annuity (without Cost
of Living Adjustment) provided under the Qualified Plan if the Participant is
not married on his or her Benefit Commencement Date and the Qualified Joint and
Survivor Annuity (without Cost of Living Adjustment) provided under the
Qualified Plan if the Participant is married on his or her Benefit Commencement
Date.

(c)        Notwithstanding anything herein to the contrary, if the value of the
Participant's SERP Benefit under this EDS 1998 SERP, as determined in accordance
with procedures established by the Plan Administrator, plus the balance of the
Participant's Restoration Account, if any, under the Restoration Plan, as
determined in accordance with procedures established by the Plan Administrator,
does not exceed $15,000, then such SERP Benefit shall, subject to Section
4.8(e), be distributed in a single lump sum on the first day of the calendar
month following the calendar month in which the Participant Separates from
Service provided, however, that if the Participant is a Specified Employee on
the date of the Participant's Separation from Service, (A) the lump sum shall,
subject to Section 4.8(e), be paid on the first day of the seventh (7th)
calendar month following the calendar month in which the Participant Separates
from Service (unless the Participant dies prior to such first day of the seventh
calendar

 

14

 

--------------------------------------------------------------------------------

                                                                          


month, in which case the lump sum shall, subject to Section 4.8(e), be paid to
the Participant's Beneficiary on the first day of the calendar month after the
Plan Administrator receives notice of the Participant's death) and (B) such lump
sum payment shall be increased for earnings at the prorated annual rate of  7.5%
for the period beginning on the first day of the calendar month following the
calendar month in which the Participant Separates from Service and continuing
through the date on which the lump sum payment is made to the Participant or the
Participant's Beneficiary.   The provisions of this Section 4.8(c) shall not
apply to the Participant's SERP Benefit unless the Participant's interest in all
other plans, agreements, methods, programs or arrangements that must be
aggregated under Treasury Regulation Section 1.409A‑1(c)(2) with the
Participant's SERP Benefit under this EDS 1998 SERP are terminated and
liquidated in their entirety at the same time as the lump sum payment under this
Section 4.8(c). 

(d)       Notwithstanding anything herein to the contrary, in reliance on the
linked election transition rule set forth in IRS Notice 2005-1, Q&A-23, which
rule was extended until December 31, 2007 by the IRS Notice 2006-79 (the "Linked
Election Transition Rule"), a Participant who is eligible to commence his or her
SERP Benefit during the period January 1, 2005 through December 31, 2007 will
commence such SERP Benefit at the same time the Participant commences payment of
his or her Qualified Plan Benefit (provided that the Participant commences his
or her Qualified Plan Benefit prior to January 1, 2008).

(e)        The payment or commencement of payments under this EDS 1998 SERP
shall be made or shall begin on the date specified in this EDS 1998 SERP or as
soon as administratively practicable thereafter.  However, if for administrative
or any other reasons there is a delay in the payment or commencement of payments
beyond the date specified in the Plan, the payment or commencement of payments
shall not be delayed beyond the last day permitted under Treasury Regulation
Section 1.409A-3(d) for treating a delayed payment as having been made on the
applicable specified payment date.

(f)        Notwithstanding anything herein to the contrary, in the event that
all or any portion of a Participant's vested SERP Benefit is includible in the
Participant's income as a result of a failure to comply with the requirements of
Section 409A, the Plan shall automatically pay to the Participant during the
Plan Year in which such failure is identified a lump sum payment equal to the
present value of the vested SERP Benefit that is required to be included in the
Participant's income as a result of such failure.

4.9       Death Benefit. 

(a)        If a Participant dies at a time when (i) his or her beneficiary under
the Qualified Plan is entitled to payment of a Qualified Death Benefit, (ii) he
or she has satisfied the eligibility requirements set forth in Section 3.1
(Participation) and (iii) he or she would otherwise be eligible to receive a
Targeted Pension Reduced at Early Retirement, a Targeted Pension At Normal
Retirement, or a Targeted Pension At Late Retirement, then such Participant's
Beneficiary shall be entitled to a SERP Death Benefit under this Plan.

 

 

15

 

--------------------------------------------------------------------------------

                                                                          

(b)        The SERP Death Benefit payable on account of a Participant shall
equal (i) the  Actuarially Equivalent present value of the Targeted Pension that
would be payable under this Plan, calculated as if the Participant had commenced
payment of his or her Qualified Benefit immediately prior to his or her death,
including adjustment for Early or Late Retirement, if applicable, offset by (ii)
the sum of the Actuarially Equivalent present values of the Qualified Death
Benefit and the Restoration Death Benefit payable on account of such
Participant.

 (c)       The SERP Death Benefit shall, subject to Section 4.8(e), be payable
in a single lump‑sum payment on (i) the first day of the calendar month after
the Plan Administrator receives notice of the Participant's death or (ii) in
accordance with Section 4.9(f), on the date as of which the Participant's
Qualified Death Benefit is paid;  provided, however, that the Participant's
spouse may instead receive the Death Benefit in the form of an immediate annuity
payable for the life of the Participant's spouse and, subject to Section 4.8(e),
commencing on (I) the date set forth in (i) above or (II) in accordance with
Section 4.9(f), the date as of which payment of the Participant's Qualified
Death Benefit commences, if the Participant makes an election to have his or her
SERP Death Benefit payable to his or her spouse as an annuity (provided that
such election must be made prior to the deadline set forth in Section 4.9(g)
below).  Such election shall be made in accordance with procedures adopted by
the Plan Administrator.  In the event a Participant elects to have his or her
SERP Death Benefit payable to his or her surviving spouse as an annuity, such
spouse may instead elect to receive such SERP Death Benefit in the form of a
lump sum, provided, however, that such lump sum shall equal the Actuarially
Equivalent present value of the SERP Death Benefit reduced by six percent (6%)
(and provided further that such election by the spouse must be made prior to the
deadline set forth in Section 4.9(g) below).

(d)       Notwithstanding any provision herein to the contrary, if the value of
the SERP Death Benefit, as determined in accordance with procedures established
by the Plan Administrator, plus the value of the Participant's Restoration Death
Benefit, as determined in accordance with procedures established by the Plan
Administrator, does not exceed $15,000, then such SERP Death Benefit shall,
subject to Section 4.8(e), be paid to the Beneficiary in a single lump sum on
the date set forth in Section 4.9(c)(i).  The provisions of this Section 4.9(d)
shall not apply to the SERP Death Benefit unless the Participant's interest in
all other plans, agreements, methods, programs or arrangements that must be
aggregated under Treasury Regulation Section 1.409A-1(c)(2) with the SERP Death
Benefit under this EDS 1998 SERP are terminated and liquidated in their entirety
at the same time as the lump sum payment under this Section 4.9(d)

(e)        No payment shall be made to a Beneficiary in accordance with this
Section if, as of the date of the Participant's death, such Participant would be
deemed ineligible to participate in the Plan pursuant to Section 3.2 (Ineligible
Employees).

(f)        The payment date or commencement date of the SERP Death Benefit under
Sections 4.9(c)(ii) or 4.9(c)(II) shall be the date on which the Qualified Death
Benefit is paid or commences, as applicable, provided that this Section 4.9(f)
shall, in accordance with the Linked Election Transition Rule, not apply where
the payment or commencement of the Qualified Death Benefit is after December 31,
2007.  In the event this Section 4.9(f) does not apply, then the SERP Death
Benefit shall, subject to Section 4.8(e), be paid or commence on the date set
forth in Sections 4.9(c)(i) or 4.9(c)(I), as applicable.

 

16

 

--------------------------------------------------------------------------------

                                                                        

(g)        In reliance on the distribution election transition rule set forth in
IRS Notice 2005-1, Q&A-19(c), which rule was extended until December 31, 2007 by
IRS Notice 2006-79 (the "Distribution Election Transition Rule"), Participants
(and, where applicable, their surviving spouses) may make the elections provided
in Section 4.9(c) at any time prior to December 31, 2007.  However, in the case
of an Employee who first becomes employed by an Employer after December 31,
2007, such Employee may make the election provided by Section 4.9(c) at any time
prior to the thirtieth (30th) day after the date on which the Employee becomes
employed

4.10     Beneficiaries.  Each Participant may, on a form provided for that
purpose, signed and filed with the Plan Administrator at any time prior to
distribution of such Participant's SERP Benefit, designate a Beneficiary or
Beneficiaries to receive the SERP Death Benefit or any benefit which may be
payable in the event of such Participant's death.  Each such designation may be
revoked by such Participant by signing and filing with the Plan Administrator a
new designation of Beneficiary form prior to complete distribution of such
pension benefit.

In the event that a Participant has not designated a Beneficiary, his
Beneficiary shall be his spouse.  If the Participant does not have a surviving
spouse, then his Beneficiary shall be his estate or, if the Participant does not
have an estate, then the Participant's SERP Death Benefit or any benefit that is
payable on the Participant's death shall be paid in accordance with the
intestate succession laws of the state where the Participant maintained his or
her principal residence at the time of death.  An individual shall be considered
to be a Participant's surviving spouse only if he or she had been married to the
Participant for at least twelve (12) months prior to the Participant's date of
death.

If a Participant has designated the Participant's spouse as a Beneficiary and as
of the time of the occurrence of a distributable event, the Participant is no
longer married to such designated Beneficiary and has not properly designated
another Beneficiary in lieu of the Participant's ex‑spouse, then such designated
Beneficiary shall be paid benefits in accordance with the Beneficiary
designation and the terms of the Plan.

Notwithstanding anything herein to the contrary, if the Participant is also the
Participant in the Restoration Plan, then the Beneficiary for the Restoration
Plan and this Plan for purposes of the SERP Death Benefit and the Restoration
Death Benefit must be the same individual or individuals.  In the event that the
Participant files designations purporting to designate different Beneficiaries
for such benefits, then the designation under this Plan shall control for
purposes of determining the Participant's Beneficiary or Beneficiaries for both
the Restoration Plan and this Plan.

4.11     Adjustment to Benefit Payments  In the event that, after a
Participant's SERP Benefit has been determined under this Article IV and the
Participant has commenced receipt of his or her SERP Benefit, the amount payable
to a Participant under the Qualified Plan is increased due to increases in the
Section 415 Limitation applicable to such payments or for any other reason other
than an actuarially equivalent adjustment that does not increase the total
benefit payable from the Qualified Plan, then such Participant's SERP Benefit
shall be reduced to the extent necessary so that the Participant's SERP Benefit
does not cause the total benefit payable to such Participant to exceed the
Participant's Targeted Pension, as provided in Section 4.1(c).

 

17

 

--------------------------------------------------------------------------------

                                                                      

4.12     Reduction, Suspension or Elimination of Benefits.  The EDS Compensation
and Benefits Committee, in its sole discretion, may at any time reduce, suspend
or eliminate any SERP Benefit otherwise payable to a Participant or an eligible
spouse, if the Participant has acted or failed to act in one or more of the ways
specified in Section 3.2(c) (Ineligible Employees).  Any such reduction,
suspension or elimination of SERP Benefits payable hereunder to a Participant
shall automatically apply to any benefits that would be payable hereunder to the
Participant's eligible spouse.  However, any decision to reduce, suspend or
eliminate a benefit for reason of a Participant's employment with a competitor
of the Employer or because of actions considered inimical or detrimental to the
best interests of the Employer, shall be made by the EDS Compensation and
Benefits Committee after consideration of the facts and circumstances of the
situation and any advice and recommendations received from the Chairman.

4.13     Additional Years of Credited Service or Age.  In the sole and absolute
discretion of the Chairman, subject only to the review of the EDS Compensation
and Benefits Committee, or in the discretion of the EDS Compensation and
Benefits Committee, a Participant may be (i) provided with additional years of
age, Years of Credited Service, or Years of Credited Service for Vesting, as
defined in the Retirement Plan, for any purpose under this EDS 1998 SERP Plan, 
(ii) provided with benefits supplemental to, or otherwise calculated in a
different manner from, his or her Targeted Pension, or (iii) permitted to
commence payment of his or her SERP Benefit notwithstanding the fact that such
Participant is not yet eligible for or has not yet commenced payment of his or
her benefit under the Qualified Plan (provided that such commencement date, in
reliance on the Distribution Election Transition Rule, must be set forth in a
written agreement entered into before December 31, 2007).  Any such additional
benefit or payment provisions shall be as set forth in a separate, written
agreement with such Participant which shall otherwise be subject to all the
terms of this 1998 EDS SERP.

4.14     Contingent Rights.  No Employee or Participant shall have a vested or
future interest in, or entitlement to, any benefits from the Plan until the last
day of the month immediately preceding his or her Retirement Date, at which time
such SERP Benefits shall be fully vested, subject only to forfeiture as provided
in Section 3.2(c) (Ineligible Employees) and Section 4.12 (Reduction,
Suspension, or Elimination of Benefits).  As a non‑qualified Plan, any benefit
hereunder is made subject to the conditions precedent as set forth herein and to
the rights reserved herein by the EDS Compensation and Benefits Committee to
reduce, suspend, or eliminate benefits hereunder, to terminate or amend the
Plan, and the EDS Compensation and Benefits Committee's discretionary authority
to deem any Employee ineligible hereunder.

 

 

18

 

--------------------------------------------------------------------------------

                                                                          
 

4.15     Continued Employment and Reemployment of Participant Receiving or
Having Received Benefits

(i)         No benefits accrued under this EDS 1998 SERP may be distributed to a
Participant unless the Participant Separates from Service.

(ii)        Notwithstanding anything herein to the contrary, if a Participant
who Separates from Service and begins receiving a distribution of his or her
SERP Benefit is subsequently reemployed, payment of such Participant's SERP
Benefit shall continue without interruption.  At the time of the Participant's
subsequent Separation from Service, his or her SERP Benefit shall be
recalculated and payment of his or her SERP Benefit shall be adjusted to reflect
any increase in his or her SERP Benefit attributable to his or her additional
service.

ARTICLE V

ADMINISTRATION

5.1       Administration.  The Company's Vice President, Global Compensation and
Benefits  shall be the Plan Administrator.  The Plan Administrator shall have
the authority that is expressly stated in this EDS 1998 SERP as being delegated
and empowered to the Plan Administrator and shall have the authority to handle
the day‑to‑day administration of the EDS 1998 SERP and to administer and
interpret the EDS SERP according to its provisions, subject only to review by
the EDS Compensation and Benefits Committee.

5.2       Finality of Determination.  Determinations of the Plan Administrator
as to any disputed questions arising under this EDS 1998 SERP, including
questions of construction and interpretation shall be final, binding, and
conclusive upon persons.  All determinations reserved for the EDS Compensation
and Benefits Committee herein shall be final, binding and conclusive upon all
persons.

5.3       Expenses.  The expenses of administering the EDS 1998 SERP shall be
borne by the Company.

ARTICLE VI

MERGER, AMENDMENT, AND TERMINATION

6.1       Merger, Consolidation or Acquisition.  In the event of a merger,
consolidation, or acquisition where the Company is not the surviving
corporation, this EDS 1998 SERP shall continue as an obligation of the surviving
corporation.

6.2       Amendment and Termination.  The EDS Compensation and Benefits
Committee may amend, modify, or terminate the EDS 1998 SERP at any time;
provided, however, that no amendment or termination of the EDS 1998 SERP shall
deprive a Participant or eligible spouse of any benefit vested prior to the date
of amendment or termination.

                                                                             

 

19

 

--------------------------------------------------------------------------------

                                                                          

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.1       Funding.  Benefits hereunder shall constitute an unfunded obligation
of the Company, but the Company may create reserves, funds, and/or provide for
amounts to be held in trust on the Company's behalf.  Payment of benefits may be
made by the Company, on behalf of the Company  by such a trust or through a
service or benefit provider to the Company or such trust.  No Participant,
Employee, or any other person shall have any right, title, or interest
whatsoever in or to, or any preferred claim in or to, any such trust assets or
to any other investment reserves, accounts, or funds that the Company may
purchase, establish, or accumulate to aid in providing the payments described in
this EDS 1998 SERP.  Nothing contained in this EDS 1998 SERP, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
or a fiduciary relationship of any kind between the Company or any other
Employer and a Participant, Employee, or any other person.

Notwithstanding the preceding paragraph, no assets shall be transferred to any
trust to fund payments under this EDS 1998 SERP for any Participant who is an
"applicable covered employee" (as such term is defined in Code Section
409A(b)(3)(D)) during (i) any period during which the Qualified Plan or any
successor plan is in "at-risk" status (as such term is defined in Code
Section 430(i)), (ii) any period the Company or any Participating Employer is a
debtor in a case under Title 11 of the United States Code or similar Federal or
State law or (iii) the twelve month period beginning on the date which is six
months prior to the date of termination of the Qualified Plan or any successor
plan where, as of the date of such termination, such plan is not sufficient for
benefit liabilities (within the meaning of section 4041 of the Employee
Retirement Income Security Act of 1984, as amended).  In addition, no assets
shall be transferred to any trust to fund payments under this EDS 1998 SERP if
such transfer would violate any of the restrictions under Code Section 409A(b).

7.2       Tax Withholding.  The Company may withhold or cause to be withheld
from any benefit payment any withholding or other taxes required to be withheld
with respect to such payment and such sum as the Company may reasonably estimate
as necessary to cover any withholding or other taxes which may be due and owing
as a result of any SERP Benefit or the creation or maintenance of this EDS 1998
SERP.

7.3       Other Plans.  No benefit payable hereunder shall be deemed
compensation to the Participant for the purposes of computing benefits to which
such Participant may be entitled under the Qualified Plan or any other plan or
arrangement of the Company or any other Employer for the benefit of its
employees.

 

 

20

 

--------------------------------------------------------------------------------

                                                                          

7.4       Anti‑assignment and Nontransferability.  An Employee, Participant,
eligible spouse or other person shall have no rights, by way of anticipation or
otherwise, to assign or otherwise dispose of any interest under this EDS 1998
SERP, nor shall rights be assigned or transferred by operation of law.  No SERP
Benefits hereunder may be assigned except pursuant to a QDRO.

IN WITNESS WHEREOF, the EDS Compensation and Benefits Committee has caused this
restatement to be executed on this 19TH day of December, 2007.

COMPENSATION AND BENEFITS COMMITTEE
OF THE BOARD OF DIRECTORS OF ELECTRONIC DATA
SYSTEMS CORPORATION

 


/S/ MICHAEL E. PAOLUCCI                                             

Michael E. Paolucci, Secretary of the Committee and

Vice President, Global Compensation and Benefits of EDS

 

 

 

 

 

21